Case 4:19-mj-01499 Document 1 Filed on 08/13/19 in TXSD Page 1 of 2




                                                              United States Courts
                                                            Southern District of Texas
                                                                     FILED
                                        4:19mj1499               August 13, 2019
                                                                          
                                                          David J. Bradley, Clerk of Court
Case 4:19-mj-01499 Document 1 Filed on 08/13/19 in TXSD Page 2 of 2
